Citation Nr: 0916061	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  08-01 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 
1962.  He also had service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2007, a statement of the case was issued in January 2008, and 
a substantive appeal was received in January 2008.


FINDING OF FACT
 
Bilateral hearing loss was not manifested during the 
Veteran's active duty service or for many years after 
service, nor is it otherwise related to such service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active duty service, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by two 
letters dated in January 2007 and in March 2007.  These 
notifications substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA.  The Board finds that there were no defects 
with respect to the timing of the VCAA notices, and the 
contents of the notices fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records and a VA treatment record 
are on file.  The Board notes that VA received a waiver from 
the Veteran in September 2008, which stated that he does not 
have additional evidence to furnish.  There is no indication 
of relevant, outstanding records which would support the 
Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).

The Veteran was afforded a VA examination in June 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report is thorough and contains sufficient 
information to decide the issue on appeal.  Thus, the Board 
finds that further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue on appeal and the 
appellant is not prejudiced by a decision on the claim at 
this time.

Laws and Regulations

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss, which he contends began in 1962.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

The lack of any evidence that a claimant exhibited hearing 
loss during service is not fatal to a claim.  The laws and 
regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992).  Instead, as noted by the United States Court of 
Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....  For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).



Factual Background

In this case, the Veteran contends that he is entitled to 
service connection for a current bilateral hearing loss as a 
result acoustic trauma caused by cannon fire during active 
duty.  He reports that he served in an artillery unit, 
operated a 105mm Howitzer artillery piece, and fired this 
artillery without the use of any hearing protection.  The 
Veteran's DD Form 214 states that his military occupational 
specialty in service was as a cannoneer.  In his service 
connection claim, the Veteran reported that his loss of 
hearing began in October 1962; he did not report any 
treatment for hearing loss. 

Service treatment records show that the Veteran underwent a 
service entrance examination in September 1961, which 
included testing of his auditory acuity.  The Board notes 
that service department audiometric readings prior to October 
31, 1967 must be converted from American Standards 
Association (ASA) units to International Standard 
Organization (ISO) units.  As converted, the audiological 
evaluation showed thresholds, in decibels, as follows:
	
Hertz 	500	1000	2000	3000	4000	
Right	25	25	15	15	10
Left	25	20	15	20	15

On a NA Form 13055 dated in March 2007, the Veteran reported 
that he received medical treatment for loss of hearing at Ft. 
Polk from October 1961 until August 1962.  However, the 
Veteran's service treatment records document treatment for 
various other complaints, but there are no references to any 
diagnosis or treatment of a hearing loss.  A special request 
was made for any additional treatment records from Ft. Polk, 
but the response came back negative.

During the Veteran's military separation examination in June 
1962, the Veteran expressly denied ear trouble of any kind.  
The audiological evaluation showed 



puretone thresholds (as converted), in decibels, as follows:

Hertz 	500	1000	2000	3000	4000
Right	20	10	20	-	10
Left	20	15	10	-	15

The first post-service evidence of the Veteran's claimed 
hearing disability is shown from a VA audiological assessment 
administered in December 2006 for treatment purposes.  During 
this assessment, the Veteran complained that he had a 
difficult time understanding speech, especially when in 
groups and with background noise.  The Veteran reported a 
significant history of military noise exposure, without the 
use of hearing protection, and stated that it was around 1965 
when he first noted hearing loss.  The Veteran also reported 
recreational noise exposure from hunting, chainsaws, and 
power tools, without the use of hearing protection.  The 
Veteran's word recognition scores using the Maryland CNC Test 
were 80 percent for the right ear and 88 percent for the left 
ear.  The examiner diagnosed the Veteran with bilateral 
sensorineural hearing loss.

The audiological assessment showed puretone thresholds, in 
decibels, as follows:

Hertz  500	1000	2000	3000	4000
Right	45	25	25	50	80
Left	25	25	25	50	70

The record does not contain private medical treatment 
records.

In June 2007, VA administered a medical examination in 
connection with this appeal.  During the examination, the 
Veteran reported a gradual decline in hearing that began "5+ 
yrs ago."  The Veteran also reported post-military noise 
from construction tools and from hunting, without the use of 
hearing protection.  The Veteran denied any history of ear 
infections, pain, or surgery.  The Veteran's word recognition 
scores using the Maryland CNC Test were 100 percent for the 
right ear and 100 percent for the left ear.

The puretone audiometric showed thresholds, in decibels, as 
follows:

Hertz 	500	1000	2000	3000	4000
Right	45	30	25	55	80
Left	20	25	25	55	75

The examiner concluded that the Veteran's hearing loss was 
less likely than not related to his military noise exposure, 
given that the military medical examiner clinically evaluated 
the Veteran's hearing as normal during the separation 
examination, and given the length of time between the 
Veteran's discharge from active service and the onset of his 
hearing loss.

The Veteran obtained a private medical examination in 
connection with this appeal, which was administered in June 
2008.  An amended audiological evaluation (from the same 
examination) was received in July 2008.  During the 
examination, the Veteran reported that he began noticing 
hearing problems soon after leaving service and denied any 
other post-service noise exposure.  The Veteran reported that 
he was experiencing difficulty understanding certain voices 
and discriminating speech when in the presence of background 
noise.  The examiner diagnosed the Veteran with bilateral 
sensorineural hearing loss.  The examiner concluded that the 
Veteran's precipitous hearing loss was indicative of noise-
induced hearing loss, and that it was at least as likely as 
not related to military noise exposure.  In the examiner's 
amended audiological evaluation, the examiner concluded that 
the bilateral hearing loss could be military-related, given 
that the Veteran denied post-service noise exposure, and that 
no military separation examination was available that 
included puretone thresholds that would rule out noise-
induced hearing loss at the time of the Veteran's discharge.  
The examiner further concluded that the Veteran's bilateral 
hearing loss was at least as likely as not related to 
military noise exposure.



Analysis
 
The Board observes that the Veteran's service records 
indicate that he served as a cannoneer.  In light of the 
absence of any contradictory information in the record, the 
Board finds it reasonable to accept that the Veteran was 
exposed to acoustic trauma during service.

However, the Board observes that audiometric examinations 
administered during the Veteran's service entrance 
examination and separation examination failed to show that 
hearing loss disability for VA purposes had manifested before 
or during service.  Despite the Veteran's report of treatment 
for hearing loss during service, service records do not 
document any such treatment.  The Veteran also did not report 
any complaints related to hearing loss at the time of 
discharge examination. 

The Board notes that the results from all three post-service 
audiological examinations show that the Veteran has a current 
hearing loss disability for VA purposes in both ears; 
however, a medical nexus must be shown between active service 
and the present bilateral hearing loss.

In this case, two medical nexus opinions are of record.  The 
examiner from VA's June 2007 examination failed to find a 
nexus between the Veteran's service and his current hearing 
loss; whereas, the private medical examiner from the June 
2008 examination concluded that the Veteran's current hearing 
loss was at least as likely as not related to service.  
However, the Veteran reported to the VA examiner that he had 
experienced recreational noise exposure from hunting, chain 
saws, and power tools, without using hearing protection; 
whereas, he denied any post-service noise exposure during his 
private medical examination.  Furthermore, it does not appear 
that the private examiner reviewed the claims file and the 
private examiner's opinion was thus based on incomplete and 
inaccurate background information.  The private examiner 
stated that no military exit exam was available with puretone 
thresholds that would rule out noise induced hearing loss, 
and that the Veteran denied any post-service noise exposure.  
However, the Board notes that the claims file does include 
the Veteran's military separation examination report which 
included an audiological evaluation with puretone thresholds.  
Audiological findings at the time of separation examination 
did not suggest hearing loss, nor did the Veteran voice any 
complaints of hearing loss.  The private examiner's opinion 
does not appear to acknowledge this critical contemporaneous 
evidence.  In other words, it appears that the private 
examiner's opinion was based on a mere recitation of medical 
and service history by the Veteran himself without 
independent review of the pertinent evidence.  The private 
opinion also appears to be based on the incorrect assumption 
that there was no audiological examination at the time of the 
Veteran's separation from service.  

The Board has the authority to discount the weight and 
probity of evidence in light of its inherent characteristics 
and its relationship to other items of evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  For the reasons 
discussed in the preceding paragraph, the Board assigns more 
probative value to VA's June 2007 opinion than to the private 
medical examiner's June 2008 opinion, particularly as the 
June 2007 opinion is more consistent with the evidence 
contemporaneous to service.

The Board acknowledges the Veteran's strong believe that his 
hearing loss is related to noise exposure during service.  
However, there is no medical evidence documenting hearing 
loss during service, within one year of discharge, or for 
many years after service.  In this case, the Board is 
presented with an evidentiary record which persuasively 
weighs against service connection for the Veteran's bilateral 
hearing loss.  The evidence against such a link includes the 
normal evaluation of the Veteran during his separation 
examination, the long period of time between service and the 
initial complaints and documentation of bilateral hearing 
loss, the Veteran's somewhat inconsistent statements 
regarding pertinent treatment during service and the time of 
onset of hearing loss, and the opinion from VA's June 2007 
examination.  The evidence in favor of a link includes the 
Veteran's statements and the opinion from the private medical 
examiner's June 2008 examination.  The Board assigns greater 
probative value to the evidence against the claim.  

In sum, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for bilateral hearing loss.  Consequently, 
the benefit-of-the-doubt rule does not apply, and service 
connection for bilateral hearing loss is not warranted.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


